19-802
     Verma v. Garland
                                                                                 BIA
                                                                            Nelson, IJ
                                                                         A208 286 634
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8            DENNY CHIN,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   PANKAJ VERMA,
14            Petitioner,
15
16                      v.                                     19-802
17                                                             NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                    Deepti Vithal, Esq., Richmond
24                                      Hill, NY.
25
26   FOR RESPONDENT:                    Brian M. Boynton, Assistant
27                                      Attorney General; Anthony P.
28                                      Nicastro, Assistant Director;

     *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Merrick B. Garland is automatically substituted as Respondent.
 1                              Vanessa M. Otero, Trial Attorney,
 2                              Office of Immigration Litigation,
 3                              United States Department of
 4                              Justice, Washington, DC.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Pankaj Verma, a native and citizen of India,

11   seeks review of a March 8, 2019, decision of the BIA

12   affirming an October 30, 2017, decision of an Immigration

13   Judge (“IJ”) denying asylum, withholding of removal, and

14   relief under the Convention Against Torture (“CAT”).    In re

15   Pankaj Verma, No. A208 286 634 (B.I.A. Mar. 8, 2019), aff’g

16   No. A208 286 634 (Immig. Ct. N.Y. City Oct. 30, 2017).       We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history.

19       We review both the IJ’s and the BIA’s opinions “for the

20   sake of completeness.”    Wangchuck v. Dep’t of Homeland

21   Sec., 448 F.3d 524, 528 (2d Cir. 2006).     The applicable

22   standards of review are well established.    See 8 U.S.C. §

23   1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d 23, 27 (2d

24   Cir. 2018).

25

                                    2
 1       Although the agency erred in denying relief for lack of

 2   corroboration without first identifying what reasonably

 3   available evidence was missing, giving Verma a chance to

 4   explain its absence, and evaluating his explanations, see

 5   Wei Sun, 883 F.3d at 31, we deny the petition based on the

 6   agency’s independent and dispositive determination that

 7   Verma could relocate within India, see Gurung v. Barr, 929

 8   F.3d 56, 62 (2d Cir. 2019) (providing that remand is futile

9    “when the IJ articulates an alternative and sufficient

10   basis for her determination” (citation omitted)).

11       An asylum applicant does not have a well-founded fear

12   of future persecution if he can reasonably relocate within

13   his own country to avoid harm.    See 8 C.F.R.

14   § 1208.13(b)(1)(i)(B), (2)(ii);† see also Singh v. BIA, 435

15   F.3d 216, 219 (2d Cir. 2006) (“Asylum in the United States

16   is not available to obviate re-location to sanctuary in

17   one’s own country.”).   While the parties disagree as to who

18   bore the burden of proving the reasonableness of relocation

19   in this case, see 8 C.F.R. § 1208.13(b)(3), we need not

20   resolve the dispute because the record supports the

21   agency’s finding that relocation was reasonable.     The



     † Citations are to the version of the regulations in effect from
     July 2013 to November 2018.
                                     3
 1   country conditions evidence thoroughly describes serious

 2   human rights issues in India, but it does not describe

 3   ongoing or widespread political violence apart from one

 4   state (Punjab) and mentions only isolated incidents of

 5   violence surrounding the 2014 elections.   This evidence

 6   thus supports the conclusion that Verma could relocate to

 7   another state to avoid the six local members of the

 8   Bharatiya Janata Party who attacked him in his home state

9    of Haryana.   Accordingly, the agency’s finding that Verma

10   does not have a well-founded fear of persecution based on

11   his ability to safely relocate was reasonable and

12   dispositive of asylum, withholding of removal, and CAT

13   relief.   See 8 C.F.R. §§ 1208.13(b)(1)(i)(B), (2)(ii),

14   1208.16(c)(3); see also Paul v. Gonzales, 444 F.3d 148,

15   156–57 (2d Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.   All pending motions and applications are DENIED

18   and stays VACATED.

19                               FOR THE COURT:
20                               Catherine O’Hagan Wolfe,
21                               Clerk of Court




                                   4